 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY GOVEA,                                       1:18-cv-01004-JDP

12                       Plaintiff,                       ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN CASE TO DISTRICT JUDGE
13           v.
                                                          FINDINGS AND RECOMMENDATIONS
14    FRESNO CO. JAIL, et al.,                            TO DISMISS CASE FOR PLAINTIFF’S
                                                          FAILURES TO PROSECUTE, TO COMPLY
15                                                        WITH COURT ORDER, AND TO STATE A
                         Defendants.                      CLAIM
16                                                        OBJECTIONS, IF ANY, DUE IN
                                                          FOURTEEN DAYS
17

18

19          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

20   under 42 U.S.C. § 1983. On April 8, 2019, the court screened plaintiff’s complaint under 28
21   U.S.C. § 1915A and concluded that he failed to state a claim upon which relief could be granted.

22   ECF No. 7. Accordingly, the court ordered plaintiff to file an amended complaint within thirty

23   days, warning plaintiff that failure to comply would result in the dismissal of this action. Id.

24   Nonetheless, plaintiff failed to file an amended complaint, thereby disobeying the court’s order.

25          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

26   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
27   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

28   to resolve disputes expeditiously and to avoid needless burden for the parties. See
 1   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 2           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

 3   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 4   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 5   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 6   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 7   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

 8   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

 9   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

10           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

11   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

12   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

13   dismissal.

14           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

15   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

16   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

17   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

18   weighs in favor of dismissal.

19           As for the availability of lesser sanctions, at this stage in the proceedings there is little

20   available to the court that would constitute a satisfactory lesser sanction while protecting the court
21   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

22   considering plaintiff’s apparent inability to pay the filing fee, and—given the stage of these

23   proceedings—the preclusion of evidence or witnesses is not available. Accordingly, the fourth

24   factor also weighs in favor of dismissal.

25           Finally, because public policy favors disposition on the merits, this factor weighs against

26   dismissal. Id.
27           After weighing the factors, including the court’s need to manage its docket, the court finds

28   that dismissal is appropriate. The court will recommend dismissal without prejudice.


                                                         2
 1            ORDER

 2            The clerk of court is directed to assign this case to a district judge, who will preside over

 3   this case. The undersigned will remain as the magistrate judge assigned to the case.

 4            FINDINGS AND RECOMMENDATIONS

 5            The court recommends that the case be dismissed for plaintiff’s failures to prosecute, to

 6   comply with court orders, and to state a claim upon which relief may be granted. The

 7   undersigned submits these findings and recommendations to the U.S. district judge presiding over

 8   the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service of the

 9   findings and recommendations, the parties may file written objections to the findings and

10   recommendations with the court and serve a copy on all parties. The document containing the

11   objections must be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” The presiding district judge will then review the findings and

13   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

14   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

15   (9th Cir. 2014).

16
     IT IS SO ORDERED.
17

18
     Dated:      May 20, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22   No. 203
23

24

25

26
27

28


                                                         3
